Case 2:16-cr-00631-DAK-PMW Document 265 Filed 08/22/19 Page 1 of 20

Gregory G. Skordas (#3865)
Kaytlin V. Beckett (#16257)
SKORDAS & CASTON, LLC

560 South 300 East Suite 225
Salt Lake City, UT 84111
Telephone: (801) 531-7444
Facsimile: (801) 665-0128
gskordas@schhlaw.com

kbeckett(@schhlaw.com

Daryl P. Sam (#8276)

Daryl P. Sam, PLLC

5955 South Redwood Road, Suite 102
Salt Lake City, Utah, 84123
Telephone: (801) 506-6767

Fax: (801) 386-5476

daryl.sam(@gmail.com

Attorneys for Defendant

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF UTAH, CENTRAL DIVISION

 

UNITED STATES OF AMERICA,

Plaintiff,

Vv.

AARON MICHAEL SHAMO, et. al.,

Defendant.

 

MOTION FOR MISTRIAL
Case No. 2:16-CR-00631 DAK

Judge Dale A. Kimball

 

Aaron Michael Shamo, by and through counsel, hereby motions this Court for a mistrial

and discharge of the jury prior to the rendering of any verdict. In support of this motion, the

Defendant alleges as follows:
Case 2:16-cr-00631-DAK-PMW Document 265 Filed 08/22/19 Page 2 of 20

STATEMENT OF RELEVANT FACTS

1. On April 26, 2019, Defendant filed a Motion in Limine requesting this Court limit the
Government’s ability to discuss or mention overdose deaths alleged to be related to the events
charged in the indictment, with the exception of the death of R.K. for which Mr. Shamo was
actually charged.

2. On May 10, 2019, the Government responded to that Motion and argued that the subject
of overdose victims was necessary to certain charges in the indictment even beyond the “death
resulting” count tied to R.K.

3. The Government argued that the overdose deaths of E.B., C.V., and G.K. were necessary
to paint a clear picture of the predicate offenses to Count1- Continuing Criminal Enterprise.

4. The Government also argued that investigators needed to be able to explain why E.B.,
C.V., and G.K were not interviewed by investigators. The Government made the same argument
as to G.L., the roommate of R.K.

5. On May 17, 2019, the Defendant replied to that response outlining the concerns of
prejudice under Rule 403, the lack of necessity, and the clear indication that the Government
intends to outline the deaths of G.L., E.B., C.V., and G.K in the same manner it intends to outline
the death of R.K.

6. On May 29, 2019, the matter came before the Court for a motion hearing. There was
some discussion on the record concerning the Government’s needs to indicate the reason for the
investigator’s inability to interview E.B., C.V., and G.K and why G.L. was not being called to
testify at trial.

7. The Court’s minute entry from that hearing indicates: “The Government agrees that it

won’t tie overdose deaths of unavailable witnesses to Defendant or say that the death resulted
Case 2:16-cr-00631-DAK-PMW Document 265 Filed 08/22/19 Page 3 of 20

from overdoses.”

8. During the jury trial on August 20, 2019, the Government called Agent Virginia Keys
with the Food and Drug Administration as a witness during its case-in-chief. Attachment A
contains the specific portions of this examination that are of issue in this motion.

9. During direct examination of Agent Keys, SAUSA Gadd referred to the family of G.K.
while the family could be heard audibly crying and gasping in the pews adjacent to the jury.

10. Agent Keys then got emotional on the stand while testifying about these individuals who
had died.

11. Defense Counsel objected to the inquiry and counsel approached the bench for a
conference at sidebar; wherein, the Court indicated they believed SAUSA Gadd had gone
beyond the scope of the necessary inquiry regarding those deaths and tying them to the
Defendant.

12. Following the Bench Conference, SAUSA Gadd continued his direct examination of
Agent Keys and inquired as to the remaining two parties, C.V. and E.B., then continued a similar
inquiry regarding G.L. before continuing in the same inquiry relating to the only alleged victim,
R.K. Attachment A contains the relevant portions of this inquiry as well.

13. Even after leaving the witness stand, Agent Keys continued to tear up in the presence of
the jury.

ARGUMENT
“[C]ourts of justice may discharge a jury from giving any verdict, whenever, in their
opinion, taking all the circumstances into consideration, there is a manifest necessity for the act,
or the ends of public justice would otherwise be defeated.” United States v. Taylor, F.2d 1177,

1178 (10" Cir. 1979). A motion for mistrial should be granted in circumstances where the error
Case 2:16-cr-00631-DAK-PMW Document 265 Filed 08/22/19 Page 4 of 20

tends to deprive the Defendant of a fair trial. United States v. Burch, 48 F.3d 1233, 1247 (10%
Cir. 1995). Where a cautionary instruction is insufficient to cure the error and “the character of
the testimony is such that it will create so strong an impression on the minds of the jurors that
they will be unable to disregard it in their consideration of the case” a mistrial is appropriate.
United States v. Morgan, 748 F.3d 1024, 1039 (10" Cir. 2014) (citing Maestas v. United States,
341 F.3d 493, 496 (10" Cir. 1965)).

In Taylor the Defendant’s motion for a mistrial was denied where an officer testified that
he had previously “worked a case” on the defendant, the trial court later ruled the evidence of
such inadmissible, and the trial court took specific steps to limit the impact of the ambiguous
statement. United States v. Taylor, F.2d 1177. In Burch the trial court’s denial of a motion for
mistrial was upheld where the basis of that motion rested solely on the judicial officer’s
derogatory comments to counsel regarding counsel’s lack of competency and not in relation to
the evidence before the jury. United States v. Burch, 48 F.3d 1233. In Morgan, the trial court’s
denial of a motion for mistrial was upheld where the offending statements, though innocuous,
were excluded, stricken from the record, and a cautionary jury instruction was sufficient to undo
the prejudicial impact. United States v. Morgan, 748 F.3d 1024.

In Maestas, the trial court’s denial of multiple motions for a mistrial were overturned
where those motions were based on multiple statements of witnesses regarding prior
incarceration and prior criminal conduct. Maestas y. United States, 341 F.3d 493. The Maestas
court reasoned that part of the need for a mistrial as the appropriate remedy came from the fact
that there were multiple improper statements made despite proper instruction on the limitations
of such statements. Jd.

In the instant matter, a mistrial and discharge of the jury is the proper remedy as the
Case 2:16-cr-00631-DAK-PMW Document 265 Filed 08/22/19 Page 5 of 20

Defendant has been deprived of his constitutional right to a fair trial. The Government’s inquiry
regarding overdose deaths exceeds even the limitations outlined in Maestas. The Court was
specific in its ruling during the pre-admission hearing- the Government was prohibited from
mentioning other overdose deaths and/or tying the Defendant to other overdose deaths with the
exception of the single count involving R.K. The exchange between Agent Keys and
Government’s Counsel took place in the presence of the jury and clearly implied the overdose
death of three of the customers of PharmaMaster. Government Counsel’s inquiry about whether
or not the family of G.K. had been interviewed and whether or not they were present in the
Courtroom was strategically designed to garner an emotional response from Agent Keys and
G.K.’s family and it did in fact elicit an emotional response from both parties.

The concerns regarding substantial and unfair prejudice were clearly outlined prior to the
pre-admission hearing and the Court concurred at that time that there was a significant enough
concern and the need to inquire further into other overdose death had limited probative value.
Additionally, these inquiries were conducted in the same manner as the inquiry regarding the
only alleged victim, R.K. The implication clearly being that these overdose deaths were
connected to the purchases alleged to have occurred on PharmaMaster.

In this particular instance, under the totality of the circumstances a cautionary jury
instruction would be ineffective to cure the intentional error committed by the Government in
addressing these overdose deaths in the manner and capacity in which they were addressed. It
was not one overdose death that was mentioned, it was three; it was not a simple passing
reference to three overdose deaths, it was a reference to those individuals being “real people”
who died and at least one of their families being present; it was also coupled with a witness who

became emotional on the stand and a family audibly crying in the Courtroom at the mention of
Case 2:16-cr-00631-DAK-PMW Document 265 Filed 08/22/19 Page 6 of 20

their deceased relative. Counsel for the Government made certain to note for the jury the
presence of the family in the Courtroom, which elicited the emotional response from both the
Agent being examined and the family. As outlined in Morgan, undoubtedly “the character of the
testimony [was] such that it [created] so strong an impression on the minds of the jurors that they
will be unable to disregard it in their consideration of the case.” 748 F.3d 1024, 1039. No such
cautionary jury instruction can protect the rights of the accused under such egregious
circumstances.

The testimony proffered and the circumstances under which it was proffered left such a
clear impression that even the Court noted the implication was Mr. Shamo was responsible for
each one of the deaths being discussed. Counsel for the Government’s follow-up inquiry after
direction from the Court was similarly insufficient to undo the significant harm caused by the
prejudicial inquiry and implications. As previously outlined, Rule 403’s exclusionary impact is
proper where the proffered evidence has a tendency to suggest a decision on improper basis.
United States v. Watson, 766 F.3d 1219, 1242 (10th Cir. 2004). The prejudicial impact must be
evaluated in conjunction with the probative value. There was limited probative value in
explaining to a jury why certain witnesses were not available to testify at trial. There was no
probative value in explaining to the jury that a witness was unavailable for trial as a result of
dying from a drug overdose. There was no cause for doing so in the same course of discussing
the one death for which the Defendant was in fact charged, with the exception of attempting to
tie the Defendant to those deaths in the same manner. This is further supported by the
unnecessary inquiry into the presence of the family in the Courtroom. The effect of this improper
inquiry is to deprive the Defendant of the right to a fair trial by suggesting to the jury Mr. Shamo

is guilty of such egregious uncharged offenses and allowing such hostility to suggest an ultimate
Case 2:16-cr-00631-DAK-PMW Document 265 Filed 08/22/19 Page 7 of 20

verdict on an improper basis. There is no effective and sufficient way to cure that error.
WHEREFORE, the defendant moves the Court for a mistrial and discharge of the jury

prior to the rendering of any verdict in order to preserve the Defendant’s right to a fair trial.
Respectfully Submitted this 22" day of August, 2019.

/s/ Gregory G. Skordas
Gregory G. Skordas

/s/ Kaytlin V. Beckett
Kaytlin v. Beckett

/s/ Daryl P. Sam
Daryl! P. Sam
CERTIFICATE OF SERVICE
[hereby certify that on the August 22, 2019, I electronically filed a true and correct copy
of the foregoing MOTION FOR MISTRIAL, with the Clerk of the Court using CM/ECF

system, which sent notification of such filing to the following:

S. Michael Gadd
mgadd(@agutah.gov

Vernon G. Stejskal
Vernon.stejskal(@usdoj.gov

Kent Burggraaf
kburgegraaf@agutah.gov

/s/ Sabrina Snow-Legal Secretary

SKORDAS & CASTON, LLC
Case 2:16-cr-00631-DAK-PMW Document 265 Filed 08/22/19 Page 8 of 20

ATTACHMENT A
Case 2:16-cr-00631-DAK-PMW Document 265 Filed 08/22/19 Page 9 of 20

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

22

 

 

Q. For the large purchasers, so for this
purchaser for example, Trustworthy Money, who is
purchasing 10,000 of the Fentanyl pills, what did you
and other agents do to further investigation into

these types of large purchases?

A. When we reviewed all of the pages -- there's
1,984 pages of customer orders. And, as we reviewed
them, we pulled out the orders of -- the larger orders

that were clearly not personal use orders, and we sent
leads all over the United States to different law
enforcement jurisdictions so that they could follow up
on those cases because that was clearly supplies for a
dealer in that area.

Q. And that took care of the large orders, but
I'm hoping you and I can talk about some of the small
order customers.

A. Uh-huh.

Q. Have you personally investigated more than 90

of the small order customers?

A. I did personally investigate over 90 of the
small orders of clients -- or customers.
Q. I want to focus just on five who are

mentioned in the Indictment.

A. Okay.

Q. So if we could start first with Gavin

 

 
Case 2:16-cr-00631-DAK-PMW Document 265 Filed 08/22/19 Page 10 of 20

10

im

Ww

13

14

15

16

aby)

18

19

20

21

22

23

24

25

23

 

 

Keblish. If we could look at page 748. Do you see

his name at the top there?

A. I do.

Q. Can you explain what was ordered in that
transaction?

A. I can. Gavin Keblish, his address is 54

Seatuck Avenue in East Port, New York. He went under
the moniker AJM6753. He ordered Roxy Oxy, 30
milligrams. He ordered 40 of them on May 5, 2016, and
had priority mail for that package.

OF And then let's look at one more order. If we
could go to page 1,214. There's an extra zero in
there. Thanks.

What did he order on that date?

A. He ordered M-box 30 Oxycodone, 30 milligrams.
He ordered 20 of those using the moniker AJM6753 and
had them sent to him at the 54 Seatuck Avenue, East

Port, New York address.

Q. Did you look into Mr. Gavin Keblish?

A. I did.

Q. Did you speak with detectives in this area?
A. I did.

Q. Did you speak to his family?

A. i alata

Q. They are here in the courtroom with us?

 

 
Case 2:16-cr-00631-DAK-PMW Document 265 Filed 08/22/19 Page 11 of 20

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

24

A. They are.

OR Was Gavin a real person?

A. He was.

Q. Did you speak to Gavin to confirm that he
ordered the Fentanyl-laced fake oxycodone from
Pharma-Master?

A. I did not.

Q. Why not?

A. He's dead.

Q. Let's talk about Conner Valenter. Could we
look at page 450. Do you see his name on there near

the bottom?

A. I do.

Q. What was ordered on that date, February 23?

A. Conner ordered Fentanyl Roxy Oxycodone, 30
milligrams, one pill on February 23 of 2016, using the
moniker Spitta.

Q. Could we look at page 489. What did he order
on February 25?

A. He ordered Fentanyl Roxy Oxycodone, 30
milligrams, eight pills, under the moniker Spitta, and
he had them sent to his address in Seattle,
Washington.

Q. And, finally, could we look at page 563.

What did he order on March 3?

 

 
Case 2:16-cr-00631-DAK-PMW Document 265 Filed 08/22/19 Page 12 of 20

10

iil

12

13

14

15

16

17

18

19

20

21

22

23

24

25

25

 

 

A. He ordered Fentanyl Roxy Oxycodone, 30
milligram, five tablets using the same moniker of

Spitta, and he had them sent to his address in Seattle

Washington.
Q. Did you look into Mr. Conner Valenter?
A. I did.

MR. SKORDAS: Your Honor, could we approach?

THE COURT: Yes.

(Conference among the Court and the attorneys at the
bench outside of the hearing of the jury.)

THE COURT: These aren't the people who you
are claiming the homicide count on, are they?

MR. SKORDAS: No.

MR. GADD: So the homicide count, his name is
Rusian Kluyev.

THE COURT: RK?

MR. GADD: Yes, RK. These people are charged
in the Indictment; specifically, Mr. Shamo distributed
drugs to them. So this was our -- our written motions
that were done I think in April and May, where the
ruling was we couldn't mention the other customers who
are now dead from an overdose, those folks whose names
are in the Indictment and Mr. Shamo is charged with
distributing drugs that did go to them. I can ask my

agent if she interviewed them because that's a major

 

 
Case 2:16-cr-00631-DAK-PMW Document 265 Filed 08/22/19 Page 13 of 20

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

investigative step that any investigator would take.
She was ordered by Your Honor to not mention that
their death was an overdose. In fact, you will notice
we are not going into the death at all.

MR. SKORDAS: You've got to be kidding me.

MS. BECKETT: The ruling was very contrary on
the overdose deaths, and it was specific to: They are
allowed to discuss Gregory Lee, who was an overdose,
who was investigated because they weren't able to
interview him. He is not here testifying. That was
what was allowed. They are very, very, very far over
the line when they have a family out here crying in
the courtroom, and it's clear that the indication is
that he was an overdose death. Your Honor's ruling
was very clear in that regard.

THE COURT: I don't have the order with me, I

don't think, but I thought -- I thought you were going
to -- I guess I thought there would be a stipulation:
The reason we didn't call -- these people weren't

investigated. They weren't called because they were
dead. That's not really -- I mean, you're leaving
more of an impression they died of an overdose and
you're trying to connect it to Shamo.

MR. SKORDAS: Of course he is.

MR. GADD: I'm happy to ask her right now,

 

 
Case 2:16-cr-00631-DAK-PMW Document 265 Filed 08/22/19 Page 14 of 20

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

27

 

 

these four men we are talking about were not --
Mr. Shamo was not charged with causing their deaths.
We will make it very clear.

THE COURT: Yeah, you should do it. But then
what else do you need to do?

MS. BECKETT: That doesn't fix it.

MR. GADD: I still need to prove the counts
in the Indictment, the people distributing drugs to
these people. The Grand Jury charged it. I've got to
ask these questions. I will clarify to make it very
clear he is not charged with causing their deaths.

MR. SKORDAS: But you can ask if he
distributed drugs to them, and you can show that.

But when he then asked: Why didn't you

interview them -- he didn't ask that about a single
other person who allegedly received drugs -- so that
she can say, "Because they are dead." That clearly

violates the order of this Court.

THE COURT: It seems to me it does.

MR. GADD: We have asked other people. Jared
Gillespie, the other person named in the Indictment,
he was interviewed. That was the question we asked.
These are just the people named in the Indictment.

The Grand Jury charged it. It's part of what I have

to prove.

 

 
Case 2:16-cr-00631-DAK-PMW Document 265 Filed 08/22/19 Page 15 of 20

10

ihe

12

13

14

15

16

17

18

19

20

21

22

23

24

25

28

 

 

MS. BECKETT: You're two steps beyond that
when you have family in the courtroom and when you ask
him whether or not the family is present. You asked
whether or not they were present in the courtroom.

MR. GADD: Yes, I did.

MS. BECKETT: You have gone way over what the
Court's ruling was on the overdose.

MR. SKORDAS: I think we need to make a
motion outside the presence of the jury at the next
break.

MR. GADD: Let's take a minute and look up
the order or the minutes. This is clearly what was
talked about at the hearing.

THE COURT: JI didn't envision it going this
way. I envisioned it, you can say, "These people were
charged in the Indictment."

MR. GADD: Yes.

THE COURT: "We couldn't interview them
because they are not here. They are dead."

MR. GADD: I did ask that.

THE COURT: Why do you need to ask anything
else, I guess is my question.

MR. GADD: Oh, because we have set this up --
because in order for them to be guilty, he has to send

it to a real person. How do you prove that they are a

 

 
Case 2:16-cr-00631-DAK-PMW Document 265 Filed 08/22/19 Page 16 of 20

10

11

12

13

14

15

16

17

18

19

20

21

Be

23

24

25

29

 

 

real person? You have to investigate it. Right? You
talk to detectives who talk to family if you can't
find the person.

THE COURT: Okay. So you're entitled to give
evidence that he sent it to him, but the problem is,
you are tying that to the deaths. You've got to say
something about you're not charging him with the death
of this person.

MR. GADD: I will do that right now.

MR. SKORDAS: In fact, he did, and if this
was a real person. She answered yes. At that time
the inquiry is over. Instead, he continues and asks:

Did you interview him?

No.

Why not?

Because he's dead.

And his whole family is here?

You've got to be kidding me, Judge. This is
outrageous. I'm sorry.

THE COURT: You're going to ask for a
mistrial, and I'm going to deny it.

MR. SKORDAS: I understand. I need to,
though.

THE COURT: You don't need to get anymore

than that he sent them to him. Why do we need to know

 

 
Case 2:16-cr-00631-DAK-PMW Document 265 Filed 08/22/19 Page 17 of 20

10

ih

WA

13

14

15

16

17

18

19

20

21

22

23

24

25

30

 

 

anything else?

MR. GADD: I understand what the Court has
said, and I'll limit myself to it.

THE COURT: All right.

MR. GADD: Okay.

(Proceedings continued in open court.)

THE COURT: Go ahead, Mr. Gadd.

Q. BY MR. GADD: Special Agent Keys, let's
clarify so that we're abundantly clear. The people
that we're going to talk about, starting with
Mr. Keblish, now Mr. Valenter, they are named in the
Indictment, but Mr. Shamo has not been charged with
causing their death?

A. That is correct. They were his customers.

Q. Let's take -- if you'll excuse me, I forgot
which question I left off on.

A. Right. I don't remember.

Q. Let me circle back, and I'll make sure we get

the important ones.

A. Okay.

Q You looked into Mr. Conner Valenter?
A I did.

Q. Was he a real person?

A He was.

Q. Let's talk about Edward Blatz. There is a

 

 
Case 2:16-cr-00631-DAK-PMW Document 265 Filed 08/22/19 Page 18 of 20

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

31

 

 

number of orders here. We don't need to necessarily
look at them all, but let's look at the first. We

have page 417. Do you see the order there for Ed

Blatz?
A. I do.
Q. What was ordered?
A. He ordered Roxy Oxycodone, 30 milligrams, two

tablets on February 21 using the moniker Veldgear, and
he had it shipped to him in Washington, D.C.

OR Now let's jump to the last, if we could look
at page 624, and then it goes on to the next page.
You can see that there?

A. Yes.

Q. What did he order this time?

A. He ordered Roxy Oxycodone, 30 milligrams, 40
tablets, on April 5, 2016, under the moniker Veldgear.
And he had it shipped to the same address in

Washington, D.C.

Q. Did you look into Mr. Edward Blatz?

A. m dias

OF Was he a real person or just a name ona
page?

A. He was a real person.

Q. If we could look at Exhibit 18.01. And if we

could look at page 2. Who is that?

 

 
Case 2:16-cr-00631-DAK-PMW Document 265 Filed 08/22/19 Page 19 of 20

10

11

12

13

14

15

16

cy

18

19

20

21

22

23

24

25

 

 

32
A. This is Gregory Lee.
Q. Did you also find orders sent to his address?
A. I did.
Q. If we could look at -- jumping back to

Exhibit 14.30, if we could look at 664. And then it
goes on to the next page, so if you could highlight
the bottom. Perfect. If you could call that out for
us.

What was ordered on April 12?

A. So April 12 shows that he ordered Roxy
Oxycodone, 30 milligrams, one tablet, but it was
combined with a second order the next day of Roxy
Oxycodone, 30 milligrams, ten tablets, using the
moniker T-Wad. And it was sent to Gregory Lee at 3
Midvale Drive, Daly City, California.

Q. Let's look at one additional order. This is
on page 862. And then it goes on -- like the previous
one, it goes on to the next page. So there's the top
half. Do you see what was ordered there?

A. I do. He ordered Roxy Oxycodone, 30
milligrams, 10 tablets, on June 6, 2016, using the
moniker T-Wad, and it was sent to Gregory Lee at his
Midvale Drive address in Daly City.

Oz That Midvale Drive is what you see here?

A. Yes.

 

 
Case 2:16-cr-00631-DAK-PMW Document 265 Filed 08/22/19 Page 20 of 20

10

‘Lill

12

13

14

15

16

17

18

19

20

21

22

23

24

25

33

 

 

Q. Was Mr. Lee a real person?

A. He was.

MR. GADD: If I can have just one moment?
THE COURT: Sure.
MR. GADD: Nothing further. Thank you.
THE COURT: You thank you, Mr. Gadd.
You may cross examine, Mr. Skordas.
MR. SKORDAS: Thank you, Your Honor.
CROSS EXAMINATION

BY MR. SKORDAS:

Q. Agent Keys, were you involved in this
investigation even after November, when Mr. Shamo was
taken into custody?

A. I was.

Q. And did you help other agents serve a search

warrant on a house in Cottonwood Heights in February

of 2017?
A. I did.
Q. And that was some, I guess, two anda half or

three months after Aaron was taken into custody,
correct?

A. Yes.

Q. And you served the search warrant on the home
that Aaron had previously lived, correct?

A. I served it on the garage of the home that he

 

 
